Case 1:20-cv-09461-RMB-AMD Document 6 Filed 04/01/21 Page 1 of 2 PageID: 21



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
CHRISTOPHER J. HARRIS,         :
                               :
          Plaintiff,           :    Civ. No. 20-9461(RMB)(AMD)
                               :
     v.                        :
                               :
SGT. MICHELLE PEER, et al.,    :    MEMORANDUM AND ORDER
                               :
          Defendants.          :
______________________________:

     Plaintiff is proceeding with a pro se civil rights

complaint. He was previously detained at the Burlington County

Jail in Mount Holly, New Jersey when he filed this action. This

Court granted Plaintiff’s application to proceed in forma

pauperis and proceeded Plaintiff’s complaint in part. (See ECF 2

& 3). Subsequently, however, mail sent to Plaintiff by this

Court to his listed address at the Burlington County Jail was

returned as undeliverable. (See ECF 6). Plaintiff is in

violation of Local Civil Rule 10.1 which requires him to keep

this Court advised of his updated address. See L. Civ. R.

10.1(a) (“Counsel and/or unrepresented parties must advise the

Court of any change in their or their client’s address within

seven days of being apprised of such change by filing a notice

of said change with the Clerk.”). Therefore, this matter will be

administratively terminated at the present time.
Case 1:20-cv-09461-RMB-AMD Document 6 Filed 04/01/21 Page 2 of 2 PageID: 22



     Accordingly, it is this 1st day of April 2021,

     ORDERED that by failing to provide the Court with his

current address, Plaintiff has not complied with Local Civil

Rule 10.1; and it is further

     ORDERED that as a result, the Clerk shall ADMINISTRATIVELY

TERMINATE this case; and it is further

     ORDERED if Plaintiff updates his contact information and

satisfies the appropriate Rules, the Court will re-open this

matter; and it is further

     ORDERED the Clerk shall serve this order on Plaintiff by

regular U.S mail at his last listed address of record.



                                         s/ Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                     2
